

116 HR 2659 IH: To establish a research, development, and technology demonstration program to improve the efficiency of gas turbines used in combined cycle and simple cycle power generation systems.
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2659IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Tonko (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish a research, development, and technology demonstration program to improve the
			 efficiency of gas turbines used in combined cycle and simple cycle power
			 generation systems.
	
		1.High efficiency gas turbines
 (a)In generalThe Secretary of Energy, through the Office of Fossil Energy, shall carry out a multiyear, multiphase program of research, development, and technology demonstration to improve the efficiency of gas turbines used in power generation systems and to identify the technologies that ultimately will lead to gas turbine combined cycle efficiency of 67 percent or simple cycle efficiency of 50 percent.
 (b)Program elementsThe program under this section shall— (1)support first-of-a-kind engineering and detailed gas turbine design for megawatt-scale and utility-scale electric power generation, including—
 (A)high temperature materials, including superalloys, coatings, and ceramics; (B)improved heat transfer capability;
 (C)manufacturing technology required to construct complex three-dimensional geometry parts with improved aerodynamic capability;
 (D)combustion technology to produce higher firing temperature while lowering nitrogen oxide and carbon monoxide emissions per unit of output;
 (E)advanced controls and systems integration; (F)advanced high performance compressor technology; and
 (G)validation facilities for the testing of components and subsystems; (2)include technology demonstration through component testing, subscale testing, and full-scale testing in existing fleets;
 (3)include field demonstrations of the developed technology elements so as to demonstrate technical and economic feasibility; and
 (4)assess overall combined cycle and simple cycle system performance. (c)Program goalsThe goals of the multiphase program established under subsection (a) shall be—
 (1)in phase I— (A)to develop the conceptual design of advanced high efficiency gas turbines that can achieve at least 65-percent combined cycle efficiency or 47-percent simple cycle efficiency on a lower heating value basis; and
 (B)to develop and demonstrate the technology required for advanced high efficiency gas turbines that can achieve at least 65-percent combined cycle efficiency or 47-percent simple cycle efficiency on a lower heating value basis; and
 (2)in phase II, to develop the conceptual design for advanced high efficiency gas turbines that can achieve at least 67-percent combined cycle efficiency or 50-percent simple cycle efficiency on a lower heating value basis.
 (d)ProposalsWithin 180 days after the date of enactment of this Act, the Secretary shall solicit grant and contract proposals from industry, small businesses, universities, and other appropriate parties for conducting activities under this Act. In selecting proposals, the Secretary shall emphasize—
 (1)the extent to which the proposal will stimulate the creation or increased retention of jobs in the United States; and
 (2)the extent to which the proposal will promote and enhance United States technology leadership. (e)Competitive AwardsThe provision of funding under this section shall be on a competitive basis with an emphasis on technical merit.
 (f)Cost sharingSection 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall apply to an award of financial assistance made under this section.
 (g)Limits on participationThe limits on participation applicable under section 999E of the Energy Policy Act of 2005 (42 U.S.C. 16375) shall apply to financial assistance awarded under this section.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $50,000,000 for each of fiscal years 2020 through 2024.
			